United States Court of Appeals
                                                                         Fifth Circuit

                                                                      FILED
                  IN THE UNITED STATES COURT OF APPEALS              April 8, 2005

                          FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                          _____________________                       Clerk
                               No. 04-11171
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
JUAN LOZANO-CADENA also known as, Juan Guadalupe
Lozano-Cadena
                   Defendant - Appellant


                          ---------------------
          Appeal from the United States District Court for the
                   Northern District of Texas, Dallas
                             3:04-CR-45-ALL-N
                          ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence is GRANTED.



      IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand to district court for resentencing is GRANTED.




      *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.